Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
1.	This application is a 371 of PCT/EP2019/055134 03/01/2019 and claims priority to UNITED KINGDOM 1803394.4 03/02/2018.
	Claims 1-3, 6, 10-13, 15, 17-18, 21, 23-24, 26-32 are pending.  In the response of January 4, 2021 applicant’s representative stated that claims 1-3, 6, 10-13, 15, 17, 19, 21 and 23 read on the elected species.  Claims 13 and 15, 18, 31-32 were withdrawn as not reading on the elected species while claims 24, 26-30 were withdrawn method claims.  According to the arguments of December 1, 2022 on page 11-12 the elected species reads on claims 13 and 15 because the ring numbering of hexahydro-s-indacene is such that the 4-position is para to the point of attachment.   “As explained on page 33 of the application as filed, in accordance with standard convention, the positions of the phenyl group of the 1,2,3,5,6,7-hexahydro-s-indacen-4-yl moiety are numbered as follows: 

    PNG
    media_image1.png
    171
    205
    media_image1.png
    Greyscale
” (Remarks page 12).
 This is not the “standard convention”, since indacene is numbered:

    PNG
    media_image2.png
    217
    329
    media_image2.png
    Greyscale

 (“Fused Polycyclic Hydrocarbons Rule A-21. Trivial and Semi-trivial names” Rule A-21.1 Nomenclature of Organic Chemistry, Sections A, B, C, D, E, F, and H, Pergamon Press, Oxford, 1979, accessed online at “https://www.acdlabs.com/iupac/nomenclature/79/r79_63.htm” December 16, 2022). This fact can be seen by the name of the compound itself, “1,2,3,5,6,7-hexahydro-s-indacen-4-yl”, the 6 position of indacene is hydrogenated, as are the 1,2,3, 5 and 7 positions.  The “standard convention” is labeling the position applicant calls the 4 position as the 8 position. The numbering system applicant puts forth is a lexicographical oddity unique to this current application’s specification. As discussed in MPEP 2111.01 IV A. “An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)). Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings").” In light of the foregoing, claims 13 and 15 are no longer considered withdrawn and as requested by applicant are added to the rejections of the elected species.
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2022 has been entered.
Claim Rejections Maintained
3.	The rejection of claims 1-3, 6, 10-13, 15, 17, 21, 23 under 35 U.S.C. 103 as being unpatentable over Glick WO 2017184623 A1 in view of Fleming is maintained.  Applicant's arguments filed December 1, 2022 have been fully considered but they are not persuasive. Applicants’ representative argues that there is too much picking and choosing to arrive at the claimed compounds [Remarks pages 3-5]. As explained in the rejection, species of Glick have all the structural features of the claimed compounds except the -CN group, which was described as an option generically and exemplified in additional compounds. Example 149 on page 99 has all the features of the elected species except the –CN group.  Glick examples 146 and 151 correspond to additional claimed species in the same manner.  No picking and choosing from a genus is required. Glick had already shown that the –CN analog would behave in the same or similar manner towards NLRP3 as shown by the comparison of 164 to 167.  Both the -CN and non -CN compounds had the same activity of “++++”.  In preferred embodiments the indacene is substituted at R8 with CN and the rest of the groups on the 1,2,3,5,6,7-hexahydro-s-indacen-4-yl are H, just as in the elected species. According to the arguments because the genus discussed in the rejection, Formula IB(iii) doesn’t list R1 as a phenyl, pyridine, morpholine or the other heterocycles of the species, it is not to be considered [Remarks page 15]. The broader disclosure page 3 of Glick states “wherein the variables shown in Formula I can be as defined anywhere herein” and “wherein the variables shown in Formula II can be as defined anywhere herein.”  The generic descriptions elsewhere include these groups and such compounds are part of the Glick disclosure.  See Page 27 where R9 in the context of Formula II on page 24 lines 3-5 structure:

    PNG
    media_image3.png
    267
    461
    media_image3.png
    Greyscale
 is defined as “R9 is selected from H, C1-C6 alkyl, C(R10)20H, C(R10)2NR11R12, C3-C6 cycloalkyl, pyridyl, and morpholinyl;” This R9 is described further at page 44 last line as “C3-C6 heterocycloalkyl”.  These are the claimed compounds described generically, when paired with the selection of “In some embodiments of one or more formulae herein, R1’ is C(R10)2OH.”   Various other embodiments of R9 are discussed on pages 44-46 and also at page 66 line 10.  This is also the intention in the claimed R9 and R9’ description in claim 1 on page 157 to described these compounds generically.  The genus is appropriately interpreted in light of the disclosed species and is not construed in a vacuum, but in the context of the specification.  Glick created a genus that included the species 146, 149 and 151 and considered R8 as -CN for the compounds.  
According to the arguments the rejection fails provide a motivation to modify the compounds and further that the non-CN analog compounds “are not amongst the most active compounds of Glick” pointing to IC50 s of “+++” or ≥1 M [Remarks page 17].  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See M.P.E.P. §2123. Differences in assay potency are expected but rarely guide clinical development and may lack biological significance. Gleeson and coworkers assessed the generic relationship between therapeutic doses, in vitro potency, and physicochemical properties. They concluded that high in vitro drug potency does not necessarily predict in vivo benefit, partly because of poorer pharmacokinetic properties. [Gleeson, M.P., Hersey, A., Montanari, D. & Overington, J. Probing the links between in vitro potency, ADMET and physicochemical parameters. Nat. Rev. Drug Discov. 10, 197–208 (2011).].  Beyond the Glick disclosure, Fleming articulates advantages produced by making the -CN analogs beyond potency enhancements, which is the motivation of the best kind. MPEP 2144 “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” Since the –CN group was described as a preferred substituent in a very discrete generic description in exactly the position of the claimed compounds (the 8-position of 1,2,3,5,6,7-hexahydro-s-indacen-4-yl, which applicant terms the 4-position of R2) and Fleming associated improvements with picking -CN, the choice of -CN is obvious
There is a reasonable expectation of success, this is not an obvious-to-try test where there is mere pursuit of a promising field of experimentation. Here the prior art gives specific guidance as to the choice of the -CN group as a substituent.  It was not merely a generic substituent but preferred. In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (“Obviousness does not require absolute predictability. Only a reasonable expectation that the beneficial result will be achieved is necessary to show obviousness.” Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art.
	The provisional rejection of claims 1-3, 6, 10-13, 15, 17, 21 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 12-13, 17-19, 21 of copending Application No. 16/977,247 is maintained. Applicant's arguments filed December 1, 2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 6, 10-13, 15, 17, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glick WO 2017184623 A1 in view of Fleming “Nitrile-Containing Pharmaceuticals: Efficacious Roles of the Nitrile Pharmacophore.” J. Med. Chem. 2010, 53, 7902–7917.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Glick teaches the compounds of formula I(B) on page 61 with a 1,2,3,5,6,7-hexahydro-s-indacene, which is the R2 of the elected species and that of claim 17:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The R1 group is in the same orientation as that in claim 10 and is the same as the elected species. This formula also has the R3 of the elected species.  In the preferred embodiment on this same page the indacene is substituted at R8 with CN and the rest of the groups are H, just as in the elected species.

    PNG
    media_image5.png
    206
    632
    media_image5.png
    Greyscale

Example 149 on page 99 has all the features of the elected species except the –CN group.

    PNG
    media_image6.png
    169
    597
    media_image6.png
    Greyscale

Other example compounds have a –CN group in the 4-position of the 1,2,3,5,6,7-hexahydro-s-indacene, including compound 164.

    PNG
    media_image7.png
    163
    617
    media_image7.png
    Greyscale

This compound differed from the compound 167 by only this –CN group:

    PNG
    media_image8.png
    160
    593
    media_image8.png
    Greyscale

Both compounds had the same activity of ++++.
Additional compounds have a –CN group:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Ascertainment of the difference between the prior art and the claims

The elected species has a –CN group in the 4-position of the 1,2,3,5,6,7-hexahydro-s-indacene, as compared to the compound 149 with an H atom. The compound next to the elected species with a phenyl instead of pyridine meta to the sulfonyl urea differs from the compound 146 in the same manner, as does the second compound on page 10 of claim 21 from compound 151.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

VS

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Finding of prima facie obviousness
Rationale and Motivation
Secondary Considerations
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the –CN analogs of claim 149, 146 and 151 to produce the instantly elected species other compounds of the instant claims.  As discussed above the –CN group was described as a preferred substituent in a very discrete generic description in exactly the same position of the claimed 1,2,3,5,6,7-hexahydro-s-indacene compounds.  Glick shows that the substitution of the –CN in these compounds was part of his disclosure and the –CN analog would behave in the same or similar manner towards NLRP3 as shown by the comparison of 164 to 167.  Success is practically guaranteed.  Beyond the Glick disclosure, there are additional motivations to make a –CN analog including those discussed in Fleming paragraph 2 on page 7903:
By far the largest class of nitrile-containing drugs is comprised of an aromatic core with a nitrile substituent. In many cases the nitrile functions as a ketone bioisostere with the nitrile engaging in nonspecific, polar interactions. In other instances the nitrile is relatively remote from the recognition site and may polarize the aromatic π-system to optimize π-π interactions. Para-substituted arylnitriles are common, possibly because the excellent inductive properties of the nitrile group more strongly polarize the aromatic ring, making aromatics less susceptible to oxidative metabolism. 

As well as on page 7909, where the nitrile is described as improving various drug properties:
The nitrile group improves ADME178-toxicology profiles. Computational properties and empirical rules nsuch as Lipinski’s rules179 are routinely employed to guide structure-based drug design. While a potent molecule is essential for drug discovery, ultimately ADME-Tox properties decide which molecule is advanced into clinical trials. During optimization, leads tend to increase in size and lipophilicity180 which can be offset by introducing the sterically insignificant nitrile group. Replacing a hydrogen with a nitrile can roughly lower cLogP181 by half an order of magnitude and nearly an order of magnitude reduction for logD.182 A more dramatic decrease in lipophilicity by over a full order of magnitude for cLogP/logD often occurs when replacing a halogen or methyl group by a nitrile.

For these additional reasons: less susceptibility to oxidative metabolism, improvements in toxicology, and lowering cLogP and logD, one would be motivated to make–CN analogs to produce the elected species and other claimed compounds.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims  1-3, 6, 10-13, 15, 17, 21 and 23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 12-13, 17-19, 21 of copending Application No. 16/977,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘247 patent claims are drawn to the instantly claimed compounds at least where the substituents on R1, which is a phenyl include the ring of instant R1.  This is a group of claim 2, 6-7 describes as R4, R5 or R6 and is listed as being a cyclic group. Claim 7 has the same configuration as that of claim 10, with R1 in the meta position.  The rest of the structure is the same in the species in claim 19 with the indacene ring substituted in the same manner.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
6.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/              Primary Examiner, Art Unit 1625